UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1717


CHONG SU YI,

                      Plaintiff – Appellant,

          v.

DEPARTMENT OF MOTOR VEHICLE OF GLENMONT,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:16-cv-01325-PJM)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chong Su Yi appeals the district court’s order dismissing

his   complaint    under     28    U.S.C.       § 1915(e)(2)    (2012).      We    have

reviewed the record and find no reversible error.                      Accordingly,

we modify the district court’s order to show that it is without

prejudice and affirm as modified for the reasons stated by the

district      court.    Yi    v.     DMV,       No.   8:16-cv-01325-PJM      (D.   Md.

June 3, 2016); see also Nagy v. FMC Butner, 376 F.3d 252, 258

(4th Cir. 2004).        We dispense with oral argument because the

facts   and    legal   contentions        are     adequately    presented     in   the

materials     before   this       court   and     argument     would   not   aid    the

decisional process.



                                                             AFFIRMED AS MODIFIED




                                            2